Appeal by defendant from a sentence of the County Court, Suffolk County, imposed January 10, 1972, dismissed as academic. The sentence was superseded by a resentence of the same court imposed May 15, 1972. Resentence of the County Court, Suffolk County, imposed May 15, 1972, affirmed. Ho opinion. The case is remitted to the County Court, Suffolk County, for proceedings to require defendant to surrender himself in order *940that execution of the judgment be commenced or resumed (CPL 460.50, subd. 5). Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur. .